DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 11/9/21.  Claims 1, 3, 4, 9-12, 14, 18, and 19 have been amended.  Claims 2, 5-8, 13, and 15-17 have been canceled.  Claims 1, 3, 4, 9-12, 14, and 18-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 9-12, 14, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 9-12, 14, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 4, 12, 14, 18, and 19 recite the limitation "the identified at least one target histological image" in lines 16-17 of claim 1, line 8 of claim 3, line 11 of claim 4, lines 19-20 of claim 12, 
Claim 18 recites the limitation "the first autoencoder" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-11 and 20 incorporate the deficiencies of claims 1 and 18, through dependency, and are therefore also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 9-12, 14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abedini et al. (US 2018/0121626 A1)
 (A) Referring to claim 1, Abedini discloses a method, performed by an image processing device comprising a processor, a storage, and a communication circuit, for processing a histological image captured by a medical imaging device, the method comprising (Figures 1 & 11, para. 27-29 & 36 of Abedini; note the capturing of images of any lesions and/or groups of lesions from a target patient 103 ): 

determining, by a first autoencoder of the processor, a candidate type of tissue in the histological image (para. 33-40 and Fig. 2 of Abedini; When a new lesion image or set of lesion images of a target patient 103 is captured and received by the signature generation module 230 via the distribution module 220, each auto encoder 1, 2, . . . N (232, 234, 236) is used to generate a code forming part of the digital signature for an image or set of images); 
identifying, by the first autoencoder of the processor, a target region corresponding to the candidate type of tissue in the histological image (para. 33-39 of Abedini; Depending on what images are captured and how the images are processed, a digital signature can represent moles from a specific region on the body and/or moles from multiple locations of the body of a patient. For example, according to an embodiment of the present invention, auto encoding through each auto encoder 1, 2, . . . N is performed separately for images from each site/body part. This takes into consideration that, for a particular patient, lesions of different sites (body parts) are can be visually different.); 
inputting the target region corresponding to the candidate type of tissue in the histological image to a predictive model trained to associate one or more sample histological images with one or more sample target histological images (para. 30, 31, 36 of Abedini; The patient similarity and risk engine 106 receives imaging data and meta data of the target patient 103 and other (reference) patients, which can be transmitted to the patient similarity and risk engine 106 from the capture device 104 and the database 105, for example, via network 110. The imaging and meta data of the target patient 103 includes, for example, lesion images from different locations on the target patient's body. Depending on what images are captured and how the images are processed, a digital signature can represent moles from a specific region on the body and/or moles from multiple locations of the body of a patient. For example, according to an embodiment of the present invention, auto encoding 1, 2, . . . N is performed separately for images from each site/body part. This takes into consideration that, for a particular patient, lesions of different sites (body parts) are can be visually different.); 
obtaining at least one target histological image corresponding to the target region in the histological image output from the predictive model (para. 33-40 and 44-46 of Abedini; note the reconstructing of the image and that the predicted risk factor is used to generate an overall risk factor 902 for the target patient of getting skin cancer); 
applying one or more display characteristics associated with the identified at least one target histological image to the histological image (Fig. 4B and para. 34-41 of Abedini; an image 437 with 34.times.34 resolution has 1156 pixels (units) is decoded into image 439 also with 34.times.34 resolution and 1156 pixels (units) by using 500 pixel code (the size m of hidden layer); and 
generating a modified image of the histological image including the applied one or more display characteristics (para. 33-35 of Abedini; note the reconstructing of images), 
wherein a first unsupervised learning model is generated by training the first autoencoder of the processor based on a first set of sample histological images, and a second unsupervised learning model is generated by training a second autoencoder of the processor based on a second set of sample target histological images (para. 13, 32-34 of Abedini; FIG. 5 is a diagram illustrating training of auto encoders for respective groups of patients), 
KIM-0028-KYLE2wherein the predictive model is generated based on the first unsupervised learning model and the second unsupervised learning model (para. 32-34, 38, 49, and 50 of Abedini; Referring to FIGS. 4A and 4B, each auto encoder 232/234/236 includes an encoder 402 and a decoder 404, and learns feature representations automatically (unsupervised) from data.), 
wherein one or more anatomical locations of M sample histological images in the first set of sample histological images are aligned to match one or more anatomical locations of N sample target 250), and 
wherein the predictive model comprises data regarding one or more features indicative of one or more display characteristics and is trained by associating one or more features from the N sample target histological images with one or more features from the M sample histological images (para. 24, 33-42, & 45 of Abedini; An auto encoder requires a substantial number of training samples to learn an encoding algorithm. Digital signatures of images of individual lesions and/or images of groups of lesions include collection of the results of applying all auto encoders 1, 2, . . . N to an image and/or group of images.).
(B) Referring to claim 3, Abedini discloses wherein the predictive model comprises a first set of patches in each of the one or more sample histological images and a second set of patches in each of the one or more sample target histological images, wherein the first set of patches is associated with the second set of patches in the predictive model, and wherein applying the one or more display characteristics comprises modifying a plurality of patches in the received histological image based on the second set of patches in the identified at least one target histological image (Fig. 4B, para. 41-44 & 34-36 of Abedini).
(C) Referring to claim 4, Abedini discloses wherein identifying the target region corresponding to the candidate type of tissue comprises identifying a plurality of regions comprising the target region in the histological image, wherein the predictive model comprises a first set of regions in each of the one or more sample histological images and a second set of regions in each of the one or more sample target histological images, wherein the first set of regions is associated with the second set of regions in the predictive model, and wherein applying one or more display characteristics comprises modifying the 
(D) Referring to claim 9, Abedini discloses wherein the first unsupervised learning model is trained based on one or more features associated with the target region in the histological image (para. 33-40 of Abedini). (E) Referring to claim 10, Abedini discloses wherein the first unsupervised learning model is trained based on one or more features associated with the target region in the histological image (para. 33-40 of Abedini). 
(F) Referring to claim 11, Abedini discloses wherein each of the first unsupervised learning model, the second unsupervised learning model, and the predictive model comprises a multilayer model defined by one or more model hyperparameters and one or more weights of an artificial neural network (para. 21, 34, 35, 43-45 of Abedini). (G) Claim 12 differs from claim 1 by reciting: “An image processing device … the image processing device comprising: a storage; a communication circuit; and a processor comprising a first autoencoder and an 
	Claim 18 differs from claim 1 by reciting: “A non-transitory computer-readable storage medium comprising instructions…the instructions causing a processor of a computer to perform operations comprising…” (see para. 6, 53, and 54 of Abedini).
	The remainder of claims 12 and 18 repeat the same limitations as claim 1, and are therefore rejected for the same reasons given above.
(H) Claims 14 and 19 repeat substantially the same limitations as claim 4, and are therefore rejected for the same reasons given above.
(I) Referring to claim 20, Abedini discloses wherein the predictive model includes one or more features indicative of a plurality of display characteristics and is trained by associating one or more features from N sample target histological images in a second set of sample target histological images with one or more features from M sample histological images in a first set of sample histological images, M and N being positive integers (para. 24, 33-42, & 45 of Abedini). 
Response to Arguments
Applicant's arguments filed 11/9/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 11/9/21.
(1) Applicant argues that Abedini is clearly different from the prediction model of amended Claim 1 since their input and output data are different from each other.

(A) As per the first argument, see modified 102 rejection above. Abedini teaches at para. 30, 31, 36 of Abedini that the patient similarity and risk engine 106 (Examiner interprets this to use a predictive model) receives imaging data and meta data of the target patient 103 and other (reference) patients, which can be transmitted to the patient similarity and risk engine 106 from the capture device 104 and the database 105, for example, via network 110. The imaging and meta data of the target patient 103 includes, for example, lesion images from different locations on the target patient's body. Depending on what images are captured and how the images are processed, a digital signature can represent moles from a specific region on the body and/or moles from multiple locations of the body of a patient. For example, according to an embodiment of the present invention, auto encoding through each auto encoder 1, 2, . . . N is performed separately for images from each site/body part. Paragraph 39 of Abedini teaches that a similarity measurement module 250 compares the generated digital signatures of the target patient 103 from the signature generation module 230 to digital signatures of the reference patients 603A, 603B and 603C to determine patient similarity based on images of the target patient and reference patients whose images and meta data were received and distributed to the grouping module 240 by the distribution module 220 of the patient similarity and risk engine 106.  Furthermore, see paragraph 33 of Abedini which teaches that the decoder reconstructs the original image.
	As such, it is unclear how the language of the claim differs from the applied prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686